Name: 94/33/EC: Commission Decision of 24 January 1994 on the eligibility of expenditure to be incurred in 1994 by Denmark, Germany, Spain, France, Italy, the Netherlands, Portugal and the United Kingdom for the purpose of ensuring compliance with the community system for the conservation and management of fishery resources (Only the Spanish, Danish, German, English, French, Italian, Dutch and Portuguese texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  economic policy
 Date Published: 1994-01-26

 Avis juridique important|31994D003394/33/EC: Commission Decision of 24 January 1994 on the eligibility of expenditure to be incurred in 1994 by Denmark, Germany, Spain, France, Italy, the Netherlands, Portugal and the United Kingdom for the purpose of ensuring compliance with the community system for the conservation and management of fishery resources (Only the Spanish, Danish, German, English, French, Italian, Dutch and Portuguese texts are authentic) Official Journal L 021 , 26/01/1994 P. 0020 - 0021COMMISSION DECISION of 24 January 1994 on the eligibility of expenditure to be incurred in 1994 by Denmark, Germany, Spain, France, Italy, the Netherlands, Portugal and the United Kingdom for the purpose of ensuring compliance with the community system for the conservation and management of fishery resources (Only the Spanish, Danish, German, English, French, Italian, Dutch and Portuguese texts are authentic) (94/33/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 89/631/EEC of 27 November 1989 on a Community financial contribution towards expenditure incurred by Member States for the purpose of ensuring compliance with the Community system for the conservation and management of fishery resources (1), as amended by Decision 92/393/EEC (2), and in particular Article 2 (2) thereof, Whereas, in accordance with Decision 89/631/EEC, the Commission has received applications for Community financial contributions from Denmark, Germany, Spain, France, Italy, the Netherlands, Portugal and the United Kingdom towards expenditure to be incurred during 1994; Whereas the applications refer to expenditure for the acquisition or modernization of vessels, aircraft and land vehicles including their equipment, systems for the detection and recording of fishing activities and systems for recording and transmitting catch data and other relevant information; Whereas such expenditure will help to develop monitoring and supervision facilities for the proper implementation of the Community's fishery resources conservation arrangements; Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Fisheries and Aquaculture, HAS ADOPTED THIS DECISION: Article 1 The expenditure foreseen for 1994 shown in the Annex, corresponding to an amount of ECU 32 216 299 is eligible for a financial contribution pursuant to Decision 89/631/EEC. The Community contribution shall be 50 % of the eligible expenditure. Article 2 This Decision is addressed to the Kingdom of Denmark, the Federal Republic of Germany, the Kingdom of Spain, the Republic of Italy, the Kingdom of the Netherlands, the Portuguese Republic and the United Kingdom of Great Britain and Northern Ireland. Done at Brussels, 24 January 1994. For the Commission Yannis PALEOKRASSAS Member of the Commission (1) OJ No L 364, 14. 12. 1989, p. 64. (2) OJ No L 213, 29. 7. 1992, p. 35. PARARTIMA ANEXO / BILAG / ANHANG / / ANNEX / ANNEXE / ALLEGATO / BIJLAGE / ANEXO >Kratos melosSynolo se ethniko nomismaDapaniKoinotiki symmetochi"> ID="1">Danmark> ID="2">20 882 000 Dkr> ID="3">2 697 741> ID="4">1 348 871"> ID="1">Deutschland> ID="2">3 075 800 DM> ID="3">1 613 289> ID="4">806 644"> ID="1">EspaÃ ±a> ID="2">828 180 227 Pta> ID="3">5 370 575> ID="4">2 685 287"> ID="1">France> ID="2">48 394 000 FF> ID="3">7 256 506> ID="4">3 628 253"> ID="1">Italia> ID="2">1 000 000 000 Lit> ID="3">536 282> ID="4">268 141"> ID="1">Nederland> ID="2">3 710 000 Fl> ID="3">1 732 552> ID="4">866 276"> ID="1">Portugal> ID="2">2 239 100 000 Esc> ID="3">11 406 753> ID="4">5 703 377"> ID="1">United Kingdom> ID="2">1 254 242 £> ID="3">1 602 601> ID="4">801 300"> ID="1">Total / I alt / Synolo / Totale / Totaal > ID="2">32 216 299> ID="3">16 108 149">